NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5638-18

STATE OF NEW JERSEY,

           Plaintiff-Respondent,

v.

YOON S. CHOI,

     Defendant-Appellant.
_______________________

                    Submitted March 17, 2022 – Decided March 25, 2022

                    Before Judges Mawla and Mitterhoff.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Mercer County, Indictment No. 17-05-0264.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Frank M. Gennaro, Designated Counsel, on
                    the brief).

                    Angelo J. Onofri, Mercer County Prosecutor, attorney
                    for respondent (Elizabeth M. Newton, Assistant
                    Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Yoon Choi appeals from a July 19, 2019 judgment of

conviction entered after a jury found him guilty of first-degree murder, N.J.S.A.

2C:11-3(a)(1), third-degree possession of a weapon for an unlawful purpose,

N.J.S.A. 2C:39-4(d), and fourth-degree unlawful possession of a weapon,

N.J.S.A. 2C:39-5(d). We affirm.

      We discern the following facts from the record. On December 9, 2014,

defendant met his former girlfriend, Myung Jeon, in Hamilton Township.

Defendant and Jeon met in Dover Park Plaza and went to Subway. While at

Subway, the pair began to argue because defendant anticipated reconciling, but

Jeon instead wished to repay a debt she owed to him. They argued for roughly

forty-five minutes, during which defendant went outside multiple times to

smoke cigarettes while Jeon stayed inside.        At one point, Jeon informed

defendant that she was living with another man and that she had married him.

Defendant became enraged and stabbed Jeon in the back of her neck with a knife

he used to break down boxes for his job at a wine shop. Jeon fell to the floor in

a pool of blood. Defendant ran out of Subway, dropping the knife in the parking

lot. Three witnesses were present at the time of the incident, and it was captured

on surveillance video. Jeon was severely injured and subsequently transported

to the hospital.


                                                                            A-5638-18
                                        2
      Jeon was admitted to Capital Health Trenton Campus Regional Medical

Center, a level two trauma center. She arrived in critical condition and was

"quickly deteriorating." She suffered five stab wounds to the neck, one of which

cut the spinal cord in half causing paralysis to her right side. The spinal cord

injury was irreparable and irreversible. Jeon was brought into surger y that day,

and her wounds were closed.

      Defendant was interviewed by Detectives Daniel Inman and Kevin Krall

at the Hamilton Township Police Station. Before the detectives took a statement

from defendant, the following colloquy took place:

            Inman: Before we do anything, we need to make you
            aware of your rights. Do you read and write English?

            Choi: Just a little bit.

            Inman: Okay. I can read it for you and you can read
            along.

            Choi: Can I have my telephone to translate, is it
            possible?

            Krall: Do you not understand English to the point
            where if we read something, you don't think you'll
            understand it?

            Choi: You have the right to remain silent. It means I
            don't talk.

            Inman: Correct.


                                                                           A-5638-18
                                       3
Inman: Okay.

Choi: And anything you say can [be] used against you
in court. Okay.

Krall: Do you understand all that?

Choi: You have the right to talk to [a] lawyer. I don't
have a lawyer right now.

Krall: Pardon me?

Choi: I don't have a lawyer right now.

Krall: But you have the right to have one is what that
says.

Choi: Right okay. (Inaudible). If you cannot afford a
lawyer, one will be appointed for you.

Inman: Before any questioning if you wish. If you
decide to answer questions now without a lawyer
present, you will still have the right to stop answering
at any time until you talk to a lawyer.

Krall: Do you understand all that, Mr. Choi?

Choi: Yeah.

....

Inman: Okay. Now that you signed this you can read
this with me. This reads, I read this statement of my
rights and understand what my rights are. I am willing
to make a statement and answer questions. I do not
want a lawyer at this time. I understand and know what
I am doing. No promises or threats have been made to
me and no pressure or coercion of any kind has been

                                                           A-5638-18
                           4
used against me. All that means, Mr. Choi, is I'm not
threatening you. If you talk to me, it's going to be
voluntarily.

Choi: I cannot understand this, okay, I have read this
statement of my rights (inaudible).

Inman: Sir, this is your rights.

Choi: Okay. I understand what my rights are –

Inman: Right

Choi: I'm willing to make a statement and answer
questions. Okay. I do not want a lawyer at this time.

Inman: Right. You can stop answering at any time.

Choi: Oh, okay. (Inaudible) know what I'm doing, no
promises or threats.

Inman: Or threats.

Choi: Or threats have been made to me and –

Inman: No pressure or coercion of any kind has been
used against me. Again, we're not threatening you. If
you talk to us, it's going to be voluntarily.

Choi: Okay.

Inman: Okay. Just sign right here if you would, sir.
Thank you.

Krall: So you understand you're talking to us because
you want to talk to us and explain what happened today,
correct?


                                                          A-5638-18
                            5
            Choi: I try my hard but I need the words, the words.

            Krall: Okay, but you understand you don't have to but
            you want to talk to us.

            Choi: I'll talk.

            Krall: Okay.

      After this exchange, defendant told the detectives about his prior

relationship with Jeon. Defendant said he loved her but lamented the fact that

she was still talking to another man. He explained that he lent Jeon $200,000 to

show her how much he loved her. He thought they were going to live together

so he did not care if she paid him back, but over time she repaid $160,000.

Defendant said Jeon reached out to him to meet and she tried to give him a

$40,000 check post-dated for four years. Defendant wanted to marry Jeon, but

she insisted on writing the check and told defendant she was married. This made

defendant "really, really upset." When Jeon informed him that she was living

with another man and that she had married him, defendant became really angry

and upset, and he got the knife and "tr[ied] to hit the neck." Defendant stated

he had not realized what he had done and felt like he was dreaming. The

detectives provided defendant with cigarettes, water, and bathroom breaks. The

detectives did not call the Language Line to seek a Korean speaking officer.



                                                                          A-5638-18
                                       6
      Jeon stayed at Capital Health until December 20, 2014, when she was

transferred to a level one trauma center in Philadelphia. On July 6, 2016, Jeon

died from complications arising from multiple stab wounds to the neck with

cervical spinal cord infarction and paraplegia, which lead to pneumonia. An

autopsy was conducted on July 14, 2016.

      On March 5, 2019, the judge conducted a hearing on defendant's motion

to suppress his statements to the police. On March 14, 2019, the judge denied

defendant's motion to suppress. Considering "defendant[']s age, education and

intelligence, advice as to his constitutional rights, length of detention, whether

the questioning was repeated and prolonged in nature and whether physical

punishment or mental exhaustion was involved," the judge found defendant's

"waiver was knowing and intelligent." The judge noted that the detectives

inquired about defendant's educational background, that defendant read aloud

from the form and summarized his understanding of it, and that his rights were

provided both in written form and verbally by the detectives.

      The judge then made findings about defendant's statements. Although

defendant did state, "I cannot understand this," the judge reasoned "on the

transcript [this] may indicate insufficient knowledge but . . . when viewed on

the videotape clearly meant that he could not read that whole paragraph as fast


                                                                            A-5638-18
                                        7
as Detective Inman read it." The judge also found defendant's statement, "I try

hard but I need the words" meant he "was referring to the words needed to tell

his version of events, not that he could not understand what the detectives were

asking him or their explanation of his Miranda[1] rights and whether he wished

to waive those rights."

       The judge found defendant understood what he was reading because

defendant "read the waiver aloud and stated, okay, after each sentence" which

indicated "a processing and an understanding of each separate point." The judge

found "defendant's command of the English language was sufficient to provide

a knowing intelligent waiver" because "defendant's statements throughout the

questioning were appropriate and responsive to the specific questions asked."

For all those reasons, the judge concluded, "I find the State has met its burden

beyond a reasonable doubt and therefore the defendant's statement is

admissible."

       Defendant's trial took place from March 5, 2019 to April 4, 2019. The

State presented testimony from various witnesses including: Shilpa Patel, an

employee at Subway; Detective Edward Devine, a crime scene unit detective

with the Hamilton police; Wagner Jacome, a UPS driver present at Subway;


1
    384 U.S. 436 (1966).
                                                                          A-5638-18
                                       8
Adam Noble, a construction worker present at Subway; Detective David

Capasso, a crime scene unit detective with the Hamilton police; Kevin

Seabridge, a 911 dispatcher; Dr. Michael Kalina, the Medical Director of Acute

Care Surgery at Capital Health; Officer Nicholas Gordon, a Hamilton police

officer; Detective Kevin Krall, a detective with the Hamilton police; Sergeant

Shannon Hoffman, a retired Hamilton police officer; Detective Daniel Inman, a

major crimes unit detective with the Hamilton police; Trooper Joseph Walsh, a

New Jersey State police officer; Detective David Petelle, a Mercer County

Prosecutor's Office detective; Dr. Yuri Rojavin, a trauma surgeon at Capital

Health; and Dr. Frederic N. Hellman, the Chief Medical Examiner for Delaware

County, Pennsylvania, who testified as an expert in forensic pathology. The

State introduced a variety of evidence including the Subway surveillance

footage, the 911 call, and the interview with Detectives Inman and Krall.

Defendant testified on his own behalf.

      Prior to summations, the judge spoke to the attorneys regarding the jury

instructions. The State agreed to include aggravated and reckless manslaughter

charges. Regarding passion/provocation, the following exchange took place:

            [PROSECUTOR]: Well, I think passion/provocation is
            clearly out, that you can have—

            THE COURT: That is out.

                                                                        A-5638-18
                                         9
            [PROSECUTOR]: – but reckless manslaughter can be
            in, that's fine.

            THE COURT: Okay. So I don’t think [defense counsel]
            has much to say then, right?

            [DEFENSE COUNSEL]: Sometimes, Your Honor, for
            me, and I've learned this, silence is golden.

Accordingly, the judge instructed the jury on the lesser included offenses of

aggravated manslaughter and reckless manslaughter and did not include

passion/provocation. On April 4, 2019, the jury found defendant guilty on all

counts.

      On July 12, 2019, the judge held a sentencing hearing. The judge first

merged count two into count one. After hearing arguments from the parties, a

victim impact letter from the victim's son, and a statement by defendant, the

judge applied aggravating factor three (risk that defendant will reoffend) and

nine (need to deter) and mitigating factor seven (lack of prior criminal conduct).

In detailing her findings of defendant, the judge stated,

            you actually sat there and were critical, not of yourself,
            you didn't show remorse for the sons who lost their
            mother. . . .

                  . . . . I saw you explode on the stand. You cannot
            control or did not control your anger and your rage.
            And as you sit here today you are still expressing how
            angry you are.


                                                                            A-5638-18
                                       10
The judge found there was "no change after all the time [defendant] had to

reflect, after the jury convicted [him], there was no change in [his] demeanor."

      Regarding aggravating factor three, the judge reasoned defendant might

reoffend because "if you were to be out and get in another relationship, it could

happen again, if you love someone else and they don't love you back." For

aggravating factor nine, the judge found the need to deter is "definitely here"

and that "there needs to be as much as possible a consequence for [defendant's]

actions."   Given defendant's lack of criminal history, the judge applied

mitigating factor seven, but that was the only mitigating factor the judge found.

Ultimately, the judge concluded "that the aggravating factors do substantially

outweigh the mitigating factors."

      On count one, the judge sentenced defendant to forty-five years'

imprisonment with a thirty-eight and a quarter year period of parole ineligibility,

followed by five years of parole supervision.        On count three, the judge

sentenced defendant to a concurrent term of one year. The judge then entered

penalties and awarded jail credits.

      On July 19, 2019, the judge issued a judgment of conviction reflecting

defendant's sentence. This appeal followed.




                                                                             A-5638-18
                                       11
      On appeal, defendant presents the following arguments for our

consideration:

            POINT I

            DEFENDANT'S MOTION TO SUPPRESS HIS
            STATEMENT TO THE POLICE WAS IMPROPERLY
            DENIED, AS DEFENDANT DID NOT MAKE A
            VOLUNTARY, KNOWING, AND INTELLIGENT
            WAIVER OF HIS FIFTH AMENDMENT RIGHTS.

            POINT II

            THE TRIAL COURT'S FAILURE TO INSTRUCT
            THE JURY AS TO THE LESSER INCLUDED
            OFFENSE    OF     PASSION/PROVOCATION
            MANSLAUGHTER WAS PLAIN ERROR.

            POINT III

            THE TESTIMONY OF DOCTORS MICHAEL
            KALINA AND YURI ROJAVIN EXCEEDED THE
            SCOPE OF PROPER LAY OPINION AND
            CONSTITUTED IMPROPER EXPERT OPINION.

            POINT IV

            THE SENTENCE OF [FORTY-FIVE] YEARS WITH
            A PAROLE DISQUALIFIER OF [THIRTY-EIGHT
            AND A QUARTER] YEARS IS AN EXCESSIVE
            SENTENCE.

                                        A.

      In reviewing a motion to suppress, this court defers to the factual and

credibility findings of the trial court, "so long as those findings are supported by

                                                                              A-5638-18
                                        12
sufficient credible evidence in the record." State v. Coles, 218 N.J. 322, 342

(2014) (quoting State v. Hinton, 216 N.J. 211, 228 (2013)). Deference is

afforded "because the 'findings of the trial judge . . . are substantially influenced

by his [or her] opportunity to hear and see the witnesses and to have the "feel"

of the case, which a reviewing court cannot enjoy.'" State v. Reece, 222 N.J.

154, 166 (2015) (quoting State v. Locurto, 157 N.J. 463, 471 (1999)). "An

appellate court should disregard those findings only when a trial court's findings

of fact are clearly mistaken." State v. Hubbard, 222 N.J. 249, 262 (2015). The

legal conclusions of the trial court "are reviewed de novo." Id. at 263.

      The Fifth Amendment of the United States Constitution provides that

"[n]o person . . . shall be compelled in any criminal case to be a witness against

himself." U.S. Const. amend. V. "Inherent in every Fifth Amendment analysis

is the question of whether the [suspect's] statement was voluntary, and,

independently, whether the law enforcement officers taking it complied with

Miranda." State v. W.B., 205 N.J. 588, 605 (2011). The suspect must be clearly

and unequivocally informed of his or her right to remain silent and to have an

attorney present during the interrogation. Miranda, 384 U.S. at 467-68, 470.

      A person can waive those rights, but the waiver must be "knowing,

intelligent, and voluntary in light of all the circumstances" and, under New


                                                                               A-5638-18
                                        13
Jersey law, the prosecutor must prove those characteristics beyond a reasonable

doubt. State v. Presha, 163 N.J. 304, 313 (2000). To determine "whether the

waiver of rights was the product of a free will or police coercion[,]" a court

considers the totality of the circumstances. State v. Nyhammer, 197 N.J. 383,

402 (2009). Factors under that test include the suspect's "age, education and

intelligence, advice as to constitutional rights, length of detention, whether the

questioning was repeated and prolonged in nature[,] and whether physical

punishment or mental exhaustion was involved." Ibid. (quoting Presha, 163 N.J.

at 313).

      In this case, the judge properly found that defendant knowingly,

intelligently, and voluntarily waived his Miranda rights. After viewing the

interview and considering the factors listed above, the judge found "defendant's

command of the English language was sufficient to provide a knowing

intelligent waiver" because "defendant's statements throughout the questioning

were appropriate and responsive to the specific questions asked." Defendant did

more than parrot back what was on the waiver form. Rather, defendant showed

understanding and a willingness to talk. For example, when Krall asked if

defendant understood his rights, defendant stated "[y]ou have the right to remain

silent. It means I don't talk" and "[y]ou have the right to talk to lawyer. I don't


                                                                             A-5638-18
                                       14
have a lawyer right now."      Defendant also stated, "I'm willing to make a

statement and answer questions. Okay. I do not want a lawyer at this time."

Therefore, the colloquy demonstrates that defendant wanted to waive his rights,

and the State proved beyond a reasonable doubt that defendant made a knowing,

intelligent, and voluntary waiver. Presha, 163 N.J. at 313. The judge's factual

findings are amply supported by the record and her legal conclusions are sound.

                                         B.

      Because    defendant   did   not    object   to   the   judge excluding    a

passion/provocation jury instruction, we review the issue under the plain error

standard. R. 2:10-2; see also State v. Macon, 57 N.J. 325, 337 (1971). This

standard requires the error "to have been clearly capable of producing an unjust

result." R. 2:10-2. Counsel's failure to object to the alleged error at the trial

level can be interpreted to mean that they did not view the error as very

significant. Macon, 57 N.J. 325 at 333.

      Generally, "courts are required to instruct the jury on lesser-included

offenses only if counsel requests such a charge and there is a rational basis in

the record for doing so or, in the absence of a request, if the record clearly

indicates a charge is warranted." State v. Denofa, 187 N.J. 24, 42 (2006). A

charge is warranted when a "jury could convict on the lesser while acquitting on


                                                                           A-5638-18
                                         15
the greater offense." State v. Jenkins, 178 N.J. 347, 361 (2004). "[W]hen the

defendant fails to ask for a charge on lesser-included offenses, the court is not

obliged to sift meticulously through the record in search of any combination of

facts supporting a lesser-included charge." Denofa, 187 N.J. at 42. The court

is obligated to give a lesser-included offense instruction sua sponte only "if the

record clearly indicates a lesser-included charge—that is, if the evidence is

jumping off the page." Ibid. "The evidence must present adequate reason for

the jury to acquit the defendant on the greater charge and to convict o n the

lesser." State v. Brent, 137 N.J. 107, 118-19 (1994).

      Passion/provocation manslaughter is applicable "when a homicide which

would otherwise be murder under [N.J.S.A.] 2C:11-3, other than felony murder,

is 'committed in the heat of passion resulting from a reasonable provocation.'"

State v. Galicia, 210 N.J. 364, 378-79 (2012) (quoting N.J.S.A. 2C:11-4(b)(2)).

Thus, "murder can be downgraded to voluntary manslaughter by virtue of a

finding of passion/provocation." Id. at 380. Passion/provocation manslaughter

consists of four elements: "the provocation must be adequate; the defendant

must not have had time to cool off between the provocation and the slaying; the

provocation must have actually impassioned the defendant; and the defendant

must not have actually cooled off before the slaying." State v. Mauricio, 117


                                                                            A-5638-18
                                       16
N.J. 402, 411 (1990). "The first two criteria are objective, and the latter two are

subjective."   State v. Funderburg, 225 N.J. 66, 80 (2016).        In considering

whether the provocation was adequate, it is well established that mere words,

even if offensive or upsetting, do not constitute adequate provocation for

committing a homicide. State v. Crisantos, 102 N.J. 265, 274 (1986).

      Here, the judge did not commit plain error in not instructing the jury on a

passion/provocation charge, because the record did not support the defense. It

is undisputed that defendant became "really, really upset" and "really, really

angry" when Jeon tried to write defendant a check and informed defendant that

she was married and living with another man. At no point did Jeon threaten

defendant or take any kind of action to constitute adequate provocation.

Defendant reacted solely based on Jeon's words. Furthermore, defendant had

the benefit of the lesser included offenses of reckless manslaughter and

aggravated manslaughter, and the jury still convicted him on the more serious

charge of murder. There was no error.

                                        C.

      Defendant did not object to the admission of Dr. Kalina and Dr. Rojavin's

testimony. Thus our review is for plain error; and the error must "have been

clearly capable of producing an unjust result." R. 2:10-2.


                                                                             A-5638-18
                                       17
      Pursuant to N.J.R.E. 701, a trial court may admit the testimony of a lay

witness in the form of opinion if that testimony "(a) is rationally based on the

witness' perception; and (b) will assist in understanding the witness' testimony

or determining a fact in issue." Our Supreme Court has long recognized that a

treating physician can testify as a lay witness under N.J.R.E. 701.         See

Delvecchio v. Twp. of Bridgewater, 224 N.J. 559, 563 (2016).

      Due to their unique status, the Court has adopted an expansive view of the

scope of questions which may be asked of treating physicians. Hutchinson v.

Atl. City Med. Ctr.-Mainland, 314 N.J. Super. 468, 479 (App. Div. 1998).

Treating physicians may testify about any subject relevant to a patient's

diagnosis, treatment, and prognosis without being qualified as an expert.

Stigliano v. Connaught Lab'y, Inc., 140 N.J. 305, 314 (1995). To the extent a

particular matter in issue requires medical testimony beyond testimony about

diagnosis and treatment of a patient, expert testimony may be required.

Delvecchio, 224 N.J. at 579. Accordingly, where a party seeks to have their

physician testify to topics beyond the scope of diagnosis and treatment, the

physician's testimony must conform to the rules regarding expert testimony in

N.J.R.E. 702 and 703. Ibid.




                                                                          A-5638-18
                                      18
      In this case, Dr. Kalina and Dr. Rojavin's testimony was limited to their

diagnosis, treatment and prognosis of the victim. Dr. Kalina testified about

Jeon's condition upon arrival, her treatment plan, her initial surgery, and her

lasting injuries. Dr. Rojavin testified about procedures he performed on Jeon,

complications that arose while she was at the hospital, and her discharge

prognosis. Defendant makes the unsupported argument that the scientific and

medical testimony from Dr. Kalina and Dr. Rojavin as the treating physicians

was critically important.    Defendant, however, fails to indicate how such

testimony was "critically important." Dr. Hellman conducted an autopsy and

made the independent finding that Jeon died from complications of multiple stab

wounds to the neck with cervical spinal cord infarction and paraplegia, which

lead to pneumonia. The judge's admission of the doctors' testimony was not

plain error.

                                       D.

      We review a sentence under an abuse of discretion standard. State v.

Miller, 237 N.J. 15, 28 (2019). We "consider whether the trial court has made

findings of fact that are grounded in competent, reasonably credible evidence

and whether 'the factfinder [has] appl[ied] correct legal principles in exercising

its discretion.'" State v. Blackmon, 202 N.J. 283, 297 (2010) (alternations in


                                                                            A-5638-18
                                       19
original) (quoting State v. Roth, 95 N.J. 334, 363 (1984)). Nor do we substitute

our judgment for that of the sentencing court. State v. Fuentes, 217 N.J. 57, 70

(2014). A sentence will be affirmed unless it violated the sentencing guidelines,

relied on aggravating or mitigating factors not based on competent and credible

evidence in the record, or applied the guidelines in such a manner as to "make[]

the sentence clearly unreasonable so as to shock the judicial conscience."

Miller, 237 N.J. at 28 (quoting Fuentes, 217 N.J. at 70).

      When sentencing a defendant, a court must identify and balance the

aggravating and mitigating factors pursuant to N.J.S.A. 2C:44-1(a) and (b) and

explain the factual basis supporting its findings. Fuentes, 217 N.J. at 72-73. "It

is sufficient that the trial court provides reasons for imposing its sentence that

reveal the court's consideration of all applicable mitigating factors" in reaching

its decision. State v. Bieniek, 200 N.J. 601, 609 (2010). "After balancing the

factors, the trial court may impose a term within the permissible range for the

offense." Id. at 608.

      Guided by these principles, we reject defendant's claim that his sentence

was excessive. On the murder charge, the judge sentenced defendant to forty-

five years' imprisonment, which is within the permissible range of between

thirty years and life imprisonment. N.J.S.A. 2C:11-3(b)(1). The judge was


                                                                            A-5638-18
                                       20
required to impose a thirty-eight and a quarter year period of parole ineligibility

pursuant to the No Early Release Act, N.J.S.A. 2C:43-7.2(a).               In her

consideration of applicable aggravating and mitigating factors, the judge made

the specific finding that defendant might reoffend because "if you were to be out

and get in another relationship, it could happen again, if you love someone else

and they don't love you back."       Her conclusion was amply supported by

defendant's actions during the trial and sentencing hearing. Specifically, during

his sentencing hearing testimony, defendant did not apologize for his actions,

but rather made statements such as "right now I am here, I'm sitting here in this

seat, that's because of this person who I still love . . . because of her lies and

because of her fraud acts" and "this happened [accidentally] because of her lie.

Her lie and to me it was a total betrayal." The judge's finding was based on her

observation of defendant's refusal to take responsibility for his actions, his

continuous blaming of the victim, and his inability to control his rage.

Therefore, the judge did not abuse her discretion in sentencing defendant.

Defendant's sentence does not violate statutory or judicial guidelines for

sentencing, nor does it shock our judicial conscience. See Miller, 237 N.J. at

28; Fuentes, 217 N.J. at 70.




                                                                             A-5638-18
                                       21
Affirmed.




                 A-5638-18
            22